In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00135-CR

______________________________



JASON FELTON WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 291st Judicial District Court

Dallas County, Texas

Trial Court No. F08-00007-WKU







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


 James Felton Williams appeals his conviction of infliction of serious bodily injury to a six-month-old boy, R.H. (1)  R.H. died while being treated for the injuries he sustained.  Williams was
sentenced to fifty years' imprisonment in the Texas Department of Criminal Justice-Correctional
Institutions Division, and was ordered to pay a $10,000.00 fine. (2) 
	Williams raises three points on appeal wherein he alleges:  (1) the evidence was legally and
factually insufficient to support the conviction; (2) the jury charge was defective; and (3) he was
deprived of the effective assistance of counsel because his trial counsel's failure to object to the jury
charge constituted ineffective assistance of counsel.  



	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Williams v. State, cause number 06-08-00134-CR, we affirm the judgment of the
trial court.

							Jack Carter
							Justice

Date Submitted:	February 19, 2009
Date Decided:		February 25, 2009

Do Not Publish


1. This case was transferred to this Court by the Texas Supreme Court pursuant to its docket
equalization efforts.  See Tex. Gov't Code Ann. § 73.001 (Vernon 2005).  We are unaware of any
conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. 
See Tex. R. App. P. 41.3.
2. There is a companion case to this (our cause number 06-08-00134-CR) which regards the
serious injury inflicted by Williams on the twenty-three-month-old sister of the victim here. 
Williams was sentenced to forty years' imprisonment, to run concurrently with the sentence in this
case, plus a $10,000.00 fine.  Williams was tried for both cases in a single proceeding.